 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 1 of 49 PAGEID #: 1208




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

 MELANIE PELCHA,

             Plaintiff,

       v.                                   Case No. 1:17–cv–497
                                            JUDGE DOUGLAS R. COLE
 MW BANCORP, INC, et al.,

             Defendants.

                             OPINION AND ORDER

      This cause is before the Court pursuant to Defendants MW Bancorp Inc.’s and

Watch Hill Bank’s motions for summary judgment in this age discrimination action.

(Docs. 46, 47). This Court held oral argument on those motions on January 28, 2020.

From the briefing and argument, it is clear that the parties have divergent views as

to why the Plaintiff, Ms. Pelcha, was terminated from her position at the bank. The

question before the Court, though, is whether those divergent views give rise to a

genuine dispute of material fact that requires jury resolution. For the reasons

discussed more fully below, the Court concludes that they do not, and thus GRANTS

Defendant Watch Hill Bank’s Motion (Doc. 46), GRANTS IN PART and DENIES

IN PART Defendant MW Bancorp’s Motion (Doc. 47), and DISMISSES WITH

PREJUDICE the claims against both Defendants.

                           FACTUAL BACKGROUND

      This case involves a claim by Plaintiff Melanie Pelcha (“Pelcha”) against her

former employer, Watch Hill Bank (“Watch Hill”), and its holding company, MW
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 2 of 49 PAGEID #: 1209




Bancorp Inc. (“MW Bancorp”), pursuant to the Age Discrimination in Employment

Act (“ADEA”). Although there are several aspects to Pelcha’s claim, all of them stem

from her employment with Watch Hill. Pelcha began working at Watch Hill in August

2005 as a teller at the Mount Washington branch (Dep. of Melanie Pelcha (“Pelcha

Dep.”), 20–22, Doc. 46-2, #524–25 1; Pl.’s Mem. in Opp’n to Watch Hill’s Mot. for

Summ. J. (“Pl.’s Opp’n to WHB”), Doc. 50, #832 2). Pelcha was an at-will employee,

meaning she did not work pursuant to a contract and could be terminated at any time

and for any reason, but not of course for an impermissible discriminatory reason.

(Pelcha Dep. at 22, #525). Although she began as a teller, she held several different

job titles during her eleven-year tenure with Watch Hill. (Pelcha Dep. at 22–23, #525).

She described herself “as an above-average worker with good reviews and lack of prior

discipline.” (Pl.’s Resp. to Interrog. No. 12, Doc. 46-6, #594). Pelcha worked under

several different managers during her years of employment. (Pelcha Dep. at 21,

#525). Most recently, before the events at issue here, she had reported to Janet

Schneider, Watch Hill’s former Senior Vice President of Deposit Operations. (Pl.’s

Opp’n to WHB at #832).




1   Pin citations are to the corresponding PageID number.

2 The Court cannot rely on the Proposed Undisputed Statement of Facts, which Defendants
properly filed as attachments to their motions (see Docs. 46-1, 47-1), because Pelcha did not
respond to these statements pursuant to the Local Rules or Judge Black’s standing order. (At
the time Pelcha filed her opposition to the motion for summary judgment, this matter was
assigned to Judge Black.) Instead, Pelcha stated that she “is unwilling to concede that any of
[those] ‘facts’ are true facts; or even if they are, they may have been taken out of context.”
(Pl.’s Opp’n to WHB at n.1, #832). Both parties did, however, attach multiple deposition
excerpts to their briefing. For clarity, to the extent the facts are derived from those
documents, they will be referred to by deponent name and PageID, not document number.


                                              2
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 3 of 49 PAGEID #: 1210




A.    Brenda Sonderman Takes Over as Pelcha’s Supervisor.

      Pelcha’s reporting relationship changed in May of 2016. At that time, Brenda

Sonderman (“Sonderman”) replaced Schneider as Pelcha’s supervisor. (Id. at #833;

Pelcha Dep. at 25–28, 67–69, #526, 532). Pelcha and Sonderman did not get along.

(Pelcha Dep. at 21, #525). Pelcha immediately had reservations about Sonderman as

a supervisor. For example, she questioned Sonderman’s knowledge of banking

systems. (Id. at 48–49, #528). Pelcha also questioned Sonderman’s qualifications to

be manager (particularly in light of the fact that Pelcha had worked at Watch Hill

longer), though Pelcha says she does not believe she was wrongfully passed over for

the manager position. (Id. at 47–49, #528).

      Possibly her most significant reservation, though, was that Sonderman

exercised “more authority” than previous managers. (Id. at 47, #528). Pelcha

particularly disliked Sonderman’s policy requiring her direct reports to submit a

written request seeking permission to take time off. (Id. at 27, 66–68, #526, 532). In

the past, under Schneider, employees would just send an email request. (Id. at 69,

#532). This new policy required employees under Sonderman’s supervision to request

leave for “vacation, sick leave, or even partial day absences for doctor’s visits and

other personal appointments.” (Pl.’s Opp’n to WHB at #834). All requests had to be

submitted in writing “by mid-month of the requested time off” (i.e. the middle of the

month prior to the month in which leave was requested) so each request could “be

taken into consideration when the schedule is originated.” (Sonderman Dep. Ex. 4,

#538). The articulated purpose of this written leave request form was so that

Sonderman could effectively schedule employees. (Sonderman Dep. at 161, #909).


                                          3
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 4 of 49 PAGEID #: 1211




Sonderman instituted this policy on or about May 19, 2016, and notified her

employees via email. (Id. at 163, #910; Pelcha Dep. at 66–68, #532).

      Pelcha was undoubtedly aware of this policy at the time the facts relevant here

occurred. This is so because, prior to that time, she had retroactively abided by the

policy once before. After Pelcha took a pre-scheduled vacation in early June 2016,

roughly a month after Sonderman began her role as supervisor, the form became an

issue. Sonderman knew Pelcha “always took this time in June,” but requested that

Pelcha nonetheless complete a retroactive leave form upon her return. (Sonderman

Dep. at 162, #910; Pelcha Dep. at 69–70, #532–33). Pelcha did so, which she recalled

as not “being an issue.” (Pelcha Dep. at 70, #533).

      Then, just a few weeks later, in early-July 2016, Pelcha planned to take a few

hours off work in the middle of the day to take her son to a dentist’s appointment.

(Pelcha Dep. at 77, #534). Under Sonderman’s policy, Pelcha was required to fill out

a written request in advance seeking that time off, even though she was only planning

on missing a few hours of work. (Sonderman Dep. at 163, #910). Pelcha claims that,

although she did not prepare a written request, about a week prior to the scheduled

appointment, she orally sought Sonderman’s approval for leave, which she maintains

that Sonderman gave. (Pelcha Dep. at 77, #534). For her part, Sonderman concedes

she was aware that Pelcha was planning to take the time off. (Sonderman Dep. at

159, #909).




                                          4
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 5 of 49 PAGEID #: 1212




B.    Watch Hill Decides To Terminate Pelcha After A Dispute Relating To
      Leave She Took In July 2016.

      A conflict between Pelcha and Sonderman regarding this July 2016 leave is

what ultimately set in motion Pelcha’s termination from Watch Hill. Pelcha, believing

she had Sonderman’s oral approval, “bridled at the notion of having to fill out a

written request as well and told Ms. Sonderman that she did not intend to do so.”

(Pl.’s Opp’n to WHB at #834).

      The day before the dental appointment, July 7, 2016, Pelcha told Sonderman

that she spoke with Joe Vortkamp, a Watch Hill vice president, and inquired whether

she was required to follow Sonderman’s leave policy. (Sonderman Dep. at 154–55,

#543). Instead of answering, Vortkamp instructed Pelcha to check the employee

handbook. (Pl.’s Opp’n to WHB at #834). Pelcha did so and concluded that she was

not required to follow Sonderman’s policy. (Id. at #834). She told Sonderman as much:

“I’m not filling [the request] out because I don’t have to.” (Sonderman Dep. at 154–

55, #543). But despite having disclaimed the intent to do so, Pelcha did in fact fill out

the leave form and placed it in Sonderman’s office that night before she left work. (Id.

at 153–55, 163–64, #908–10). This day-before written notice, though, was well after

the deadline that Sonderman’s policy imposed.

      That same afternoon, Sonderman approached Vortkamp to complain about his

interference with her oversight of the employees she managed. (Sonderman Dep. at

156, 159, #543, 909) After that discussion, Vortkamp decided to call Gregory Niesen

(“Niesen”), then-President and CEO of Watch Hill, that same evening. (Sonderman

Dep. at 157–58, #908–09 (recounting her conversation with Niesen about his call with



                                           5
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 6 of 49 PAGEID #: 1213




Vortkamp)). During that call, Vortkamp informed Niesen about Pelcha’s inquiry and

apologized for his potential overstep of involving himself “in a personnel issue.”

(Sonderman Dep. at 157–58, #543–44). Vortkamp did not tell Pelcha about this call,

but there is no dispute that Niesen was aware of Pelcha’s actions as a result of it.

        The next day, Friday, July 8, 2016, Niesen, Sonderman, and other senior

managers attended a regularly-scheduled meeting of the senior management team at

Watch Hill’s Columbia-Tusculum branch. (Sonderman Dep. at 157–58, #908–09;

Niesen Dep. at 22–23, 98, #565, #865). During that meeting, Niesen specifically raised

Vortkamp’s phone call from the night before and Pelcha’s refusal to complete the

leave request form. (Sonderman Dep. at 157–58, #908–09; Niesen Dep. at 22–23,

#865). Niesen observed that he had zero tolerance for insubordination, and sought

additional details. Sonderman clarified various facts about the incident, specifically

that she “had asked [Pelcha] to do something[,] and she refused.” (Sonderman Dep.

at 158, #909; Niesen Dep. at 61, #564). Niesen reiterated his zero-tolerance policy and

informed those present at the meeting that he intended to terminate Pelcha’s

employment. (Niesen Dep. at 100–04, #869–70). No one at the meeting indicated

disagreement with that course of action. (Id. at 109, #871). Niesen also asked

Sonderman to provide him a written record of the events involving Pelcha. (Id.).

        After the meeting, Niesen informally consulted with his former boss Dave

Tedtman 3 who convinced Niesen to meet with Pelcha “to hold sort of an official

meeting with [her] to listen to her side of the story regarding Brenda Sonderman’s


3According to Niesen, Tedtman was, at the time, also on the board of directors for both Watch
Hill Bank and MW Bancorp. (See Niesen Dep. at 145, #569).


                                             6
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 7 of 49 PAGEID #: 1214




issues related to her employment.” (Niesen Dep. at 145–46, #878). So, the following

Monday, July 11, 2016, Niesen and another Watch Hill vice president met with

Pelcha at the Mount Washington branch to discuss the issue and get her side of the

story. (Id. at 144–45, #878; Pelcha Dep. at 57, #529). Sonderman was out of the office

that day, and so did not attend. (Sonderman Dep. at 166, #911). Indeed, she states

she was unaware that a meeting was going to occur that day, and was upset that it

had occurred in her absence. (Sonderman Dep. at 170–71, #912)

      According to Niesen, at the close of that meeting, he instructed Pelcha to meet

with Sonderman the first thing the following morning (i.e., July 12th). (Id. at 171–

72, 257–58, #550–51, 912; Niesen Dep. at 152–53, #571). Pelcha did not recall

whether or not she was instructed to do this. (Pelcha Dep. at 104, #863). Sonderman,

who learned of this during a call with Niesen the morning of July 12th, said she

understood Niesen’s instruction to Pelcha to mean that “[Pelcha] would need to

initiate” the July 12th meeting. (Sonderman Dep. at 258, #551). Niesen later

documented his July 11th meeting with Pelcha in a memorandum to his files. (Niesen

Dep. at 150, #570; Niesen Dep. at Ex. 7, Doc. 50-8, #932–33).

C.    Watch Hill Terminates Pelcha’s Employment On July 12, 2016.

      Contrary to Niesen’s instructions, on July 12, 2016, Pelcha did not immediately

request a meeting with Sonderman. (Sonderman Dep. at 171, #912; Niesen Dep. at

126–27, #567). That is, although Pelcha was at work in the morning on July 12, 2016,

she did not come to meet with Sonderman. Niesen spoke with Sonderman at about

8:00 a.m. that morning. There is some dispute as to what transpired during that call.




                                          7
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 8 of 49 PAGEID #: 1215




Niesen claims that Sonderman told him that, not only had Pelcha not requested a

meeting, but that she overheard Pelcha speaking negatively of Sonderman and other

bank personnel. (Niesen Dep. at 123, #875). Sonderman’s account does not include

any reference to Pelcha making such statements. Rather, she says that she told

Niesen that she was “very disturbed” that Niesen would “come to my office, have a

meeting with one of my staff members without me present.” (Sonderman Dep. at 170–

72, #912). She says that Niesen informed her that Pelcha was being terminated that

day, but also said that, if Pelcha came to her and worked things out, that may change.

(Id. at 172).

       It is undisputed that, shortly after this call, Sonderman sent Niesen an email

that detailed the facts surrounding Pelcha’s alleged insubordination, as Niesen had

requested the previous Friday. (Niesen Dep. at 128, 155, #567, 571; Sonderman Dep.

at 260, #551; Sonderman Dep. at Ex. 6, #561–62). In the email, Sonderman opens by

requesting Niesen to “review my recommendation for the immediate termination of

Melanie Pelcha due to insubordination.” (Sonderman Dep. at Ex. 6, #930–31). She

then provides details regarding multiple instances of “insubordination,” “negative

work environment,” and “failure to complete assigned task.” (Id.). There is some

question as to whether Sonderman herself was recommending Pelcha’s termination,

or rather simply parroting back the recommendation that she knew Niesen wanted

in writing. (Sonderman Dep. at 194, 284, #1127, 1134). There is no dispute, though,

that Sonderman believes her factual descriptions of the various incidents is accurate.




                                          8
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 9 of 49 PAGEID #: 1216




(Id. at 284, #1134 (“Right, right. I was – my supporting facts are my correct

version.”)).

       Niesen and Sonderman talked again later that day, and Sonderman confirmed

that Pelcha still had not come to meet with her. At approximately 5:10 p.m., Niesen

came to the Mount Washington branch to meet with Pelcha and Sonderman. Niesen

informed Pelcha that he was terminating her employment. (Niesen Dep. at 169–70,

#575). Reading from Sonderman’s email, Niesen cited Pelcha’s insubordination as the

basis for her termination. (Id. at 169–71, #575). Sonderman said nothing during the

meeting. (Pelcha Dep. at 55–56, #529). Niesen did offer Pelcha a severance package

(she declined), but he gave her no other reason for the employment decision and

informed her that the termination was effective immediately. (Niesen Dep. at 169–

71, #575).

       Pelcha’s job responsibilities were ultimately reallocated among several

employees at Watch Hill, including Lindsay Crothers (deposit operations) and

Rebecca Firestone (teller-related duties). (Dep. of Lindsay Crothers (“Crothers Dep.”),

at 26–28, #924; Sonderman Dep. at 236, 272–77, #553–54, #920). Sonderman took

over Pelcha’s regulatory and compliance tasks. (Sonderman Dep. at 272–77, #553–

54.). Watch Hill made several hires, including several collegiate summer interns, and

a part-time employee, Sandy Andrews. (Id. at 254–55, #550).

E.     Pelcha Asserts Age Discrimination.

       After her termination, Pelcha sued, asserting that she was terminated due to

her age. (See Second Am. Compl. (“SAC”), Doc. 41, ¶¶ 17–27, #476–77). While she




                                          9
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 10 of 49 PAGEID #: 1217




advances several attendant claims (discussed below), her core complaint is alleged

age discrimination. In support of that allegation, Pelcha notes that she was 47 years

old at the time of her termination. (Id. at ¶ 21). Pelcha further asserts that she felt

as though Sonderman “didn’t favor me, that there were other younger employees that

she seemed to favor more than me[,]” including “Lindsay Crothers and Rebecca

Firestone.” (Pelcha Dep. at 28, #526). When asked at her deposition what favoritism

Sonderman allegedly showed to Pelcha’s younger co-workers, Pelcha indicated she

was forced to fill out leave forms, while Lindsay Crothers was not. (Id. at 30–31,

#527). Beyond this perceived animosity and the filling-out-the-form issue, Pelcha

could not recall any other examples of Sonderman’s alleged age-related bias towards

her. (Id. at 33).

       Sonderman, however, recalled at her deposition several instances when Niesen

allegedly made what Sonderman claims were ageist comments about another

employee—Becky Roush, a bank teller who was in her eighties. (Sonderman Dep. at

60, #542). Pelcha elicited testimony from Sonderman about Niesen’s statements, and

she points to these statements as support for her claim:

       Q.     Do you ever recall [Niesen] using the expression as it pertains to
              Becky Roush, that she had reached her expiration date or her
              shelf life?
       A.     Yes.
       Q.     Exactly what – – what was the context of that?
       A.     I don’t recall; just insinuating that she was old.
       Q.     Do you recall [Niesen] counseling either you or [Schneider], if you
              remember, to reduce [Roush’s] hours to the point where she
              ultimately would quit?
       A.     Yes.



                                           10
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 11 of 49 PAGEID #: 1218




      Q.     And what was the context of that?
      A.     Just exactly what you just said. Just [Niesen’s] idea when he
             wanted somebody out was preferably to do whatever he thought
             would make them voluntarily leave. And in [Roush’s] case it was
             to reduce the hours. In [Crothers’] case it was reduce her pay by
             $10,000 so that she would resign.

(Sonderman Dep. at 188–91, 230–31, #916, 919).

      Pelcha also points to other, more general ageist comments Niesen allegedly

made. (Crothers Dep. at 72–73, #927). But neither Sonderman nor Pelcha identify

any instance when Niesen made ageist comments to or about Pelcha, either in

connection with her termination or regarding her employment more generally.

(Sonderman Dep. at 262, #522).

                                PENDING MOTIONS

      Following her termination, Pelcha filed an age discrimination claim with the

Equal Employment Opportunity Commission (“EEOC”) on or about November 30,

2016. (SAC at ¶ 16, #475). The EEOC issued her a Notice of Suit Rights on or about

May 1, 2017. (Id.). Pelcha sued Watch Hill and MW Bancorp on July 21, 2017. (See

Compl., Doc. 1). She subsequently amended her complaint twice, but maintains that

Watch Hill: (1) violated the ADEA by terminating her employment; (2) violated Ohio’s

ADEA state law corollary, Ohio Revised Code § 4112, by doing the same; and that

MW Bancorp (3) violated her shareholder rights pursuant to Ohio Revised Code

§ 1701, et seq. (SAC at ¶¶ 17–34, #476–78). Pelcha also asserts that MW Bancorp and

Watch Hill were her joint employer, or alternatively, are “a single employer or single

integrated enterprise,” enabling her to hold MW Bancorp potentially liable for Watch

Hill’s alleged age discrimination. (Id. at ¶ 15, #476).


                                           11
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 12 of 49 PAGEID #: 1219




         Watch Hill and MW Bancorp subsequently filed for summary judgment. 4 After

the case was reassigned to the undersigned judge, the Sixth Circuit issued its decision

in Miles v. South Central Human Resource Agency, Inc., 946 F.3d 883 (6th Cir. 2020).

As Miles was the Sixth Circuit’s most recent pronouncement on the framework for

assessing age discrimination claims, the Court requested additional briefing from the

parties to address the case. (See Docs. 58, 59).

A.       Watch Hill’s Motion for Summary Judgment.

         In its Motion for Summary Judgment (Doc. 46), Watch Hill argues that

Pelcha’s claims fail as a matter of law because she cannot establish a prima facie case

of age discrimination, either by direct evidence or by circumstantial evidence. As to

the former, Watch Hill asserts that there is no record evidence that shows, without

making some inference as to the meaning of that evidence, that age was the but-for

cause of Pelcha’s termination. (Id. at #511–12). And as for the latter, Watch Hill

argues Pelcha cannot demonstrate that she was either replaced by a younger

employee or that she suffered disparate treatment because of her age, and thus

cannot make out a prima facie circumstantial evidence claim. (Id. at #512–15).

Separately, Watch Hill contends that even if Pelcha could establish a prima facie case,

Watch Hill had a legitimate, nondiscriminatory reason for terminating her

employment, and Pelcha has failed to create a genuine dispute as to whether the

proffered reason was pretextual. (Id. at #515–18).




4Watch Hill and MW Bancorp joined each other’s Motions, Replies, and Supplemental
Memoranda.


                                           12
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 13 of 49 PAGEID #: 1220




      Pelcha counters first by asserting there is sufficient evidence of direct age

discrimination—namely Niesen’s ageist comments. (Pl.’s Opp’n to WHB at #841–42).

In the alternative, she claims that there is sufficient circumstantial evidence, based

on Niesen’s comments and the fact that she was “treated differently and more

severely than younger employees.” (Id. at #847). She also argues that there was no

legitimate reason for her termination, and that the reason her employer offers—

insubordination—was pretextual. (Id. at #851–56).

B.    MW Bancorp’s Motion for Summary Judgment.

      In its Motion for Summary Judgment (Doc. 47), MW Bancorp argues that

Pelcha’s claim against it fails as a matter of law because it is neither a single

employer, nor a joint employer with Watch Hill, for purposes of ADEA liability.

Further, MW Bancorp asserts that Pelcha’s shareholder claim, asserting that she is

entitled to information about Watch Hill because she is shareholder of MW Bancorp,

fails because Pelcha is not a shareholder of Watch Hill and further that MW Bancorp

is not subject to Ohio’s shareholder statutes.

      In response, Pelcha asserts that MW Bancorp’s legal status as a non-Ohio

corporation is inconsequential. (Pl.’s Resp. in Opp’n to MW Bancorp’s Mot. For Summ.

J. (“Pl.’s Opp’n to MW”), Doc. 51, #1007–09). This is because, in the context of its joint

employer or single employer relationship with Watch Hill, there is sufficient

integration among the two entities to make them a “single employer.” (Id. at #1010–

14). Therefore, she asserts, because Watch Hill is incorporated in Ohio and subject to




                                           13
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 14 of 49 PAGEID #: 1221




its laws as a joint employer, ipso facto MW Bancorp is also subject to Ohio shareholder

laws. (Id. at 1014–18).

                                   DISCUSSION

A.    Standard of Review On Summary Judgment.

      Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The burden is on the moving party to conclusively show

no genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). Once the

movant presents evidence to meet its burden, the nonmoving party may not rest on

its pleadings, but must come forward with significant probative evidence to support

its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at 1347.

      This Court does not have the responsibility to sua sponte search the record for

genuine issues of material fact. Betkerur v. Aultman Hosp. Ass’n, 78 F.3d 1079, 1087

(6th Cir. 1996); Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 404–06 (6th Cir. 1992).

The burden falls upon the nonmoving party to “designate specific facts or evidence in

dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). If the

nonmoving party fails to make the necessary showing for an element upon which it

has the burden of proof, the moving party is entitled to summary judgment. Celotex,

477 U.S. at 323.

      Whether summary judgment is appropriate depends upon “whether the

evidence presents a sufficient disagreement to require submission to a jury or




                                          14
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 15 of 49 PAGEID #: 1222




whether it is so one-sided that one party must prevail as a matter of law.” Amway

Distribs. Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003)

(quoting Anderson, 477 U.S. at 251–52). In sum, Pelcha, at this stage, must present

some “sufficient disagreement” which would necessitate submission to a jury. See

Moore v. Phillip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993) (quoting Anderson,

477 U.S. at 251–52). In making that determination, though, this Court must view the

evidence in the light most favorable to the nonmoving party, here Pelcha. See

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Cox v.

Ky. Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995) (“In arriving at a resolution, the

court must afford all reasonable inferences, and construe the evidence in the light

most favorable to the nonmoving party.”).

B.    Watch Hill Bank Is Entitled To Summary Judgment Because Pelcha
      Cannot Establish A Direct Or Circumstantial Case Of Age
      Discrimination.

      “[A]n employer may fire an employee for a good reason, a bad reason, a reason

based on erroneous facts, or for no reason at all, as long as its action is not for a

discriminatory reason.” Miles v. S. Cent. Human Res. Agency, Inc., 946 F.3d 883, 886

(6th Cir. 2020) (internal quotation marks and citation omitted). One impermissible

reason to terminate an employee, though, is because of the employee’s age—at least

if the employee is over forty—as such age discrimination would violate both the

ADEA, 29 U.S.C. § 621, et seq., and Ohio’s state law corollary, Revised Code § 4112,

et seq. That is what Pelcha claims happened here. (SAC at ¶¶ 17–27, #476–78).




                                           15
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 16 of 49 PAGEID #: 1223




      Both of these statutes make it unlawful for an employer to discharge an

employee “because of,” among other reasons, an individual’s age. 29 U.S.C.

§ 623(a)(1); Ohio Rev. Code § 4112.02(A). Due to the similarity of the two statutes,

when a plaintiff advances claims under both the ADEA and Ohio law in federal court,

the two claims are analyzed together using the same federal standard. See Blizzard

v. Marion Tech. Coll., 698 F.3d 275, 283 (6th Cir. 2012) (citing Wharton v. Gorman–

Rupp Co., 309 F. App’x 990, 995 (6th Cir. 2009)); see also Ercegovich v. Goodyear Tire

& Rubber Co., 154 F.3d 344, 357 (6th Cir. 1998) (“Under Ohio law, the elements and

burden of proof in a state age-discrimination claim parallel the ADEA analysis.”).

      To prove unlawful treatment under the ADEA, a plaintiff must offer evidence

that the employer’s action would not have occurred but-for the employee’s age.

Blizzard, 698 F.3d at 283 (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177

(2009)). A plaintiff must do more than “show that age was a motivating factor in the

adverse action.” Scheick, 766 F.3d at 529 (citing Gross, 557 U.S. at 177–78). “[R]ather,

the ADEA’s ‘because of’ language requires a plaintiff ‘prove by a preponderance of the

evidence (which may be direct or circumstantial) that age was the “but for” cause of

the challenged employer decision.’” Id. (quoting Gross, 557 U.S. at 177–78). Pelcha

can seek to meet this standard by “either direct or circumstantial evidence,” but

whichever path she chooses, the evidence she puts forward must create a triable fact

as to whether her age was the “but-for” cause of her termination. Blizzard, 698 F.3d

at 283 (quotation omitted) (citing Geiger v. Tower Auto., 579 F.3d 614, 620 (6th Cir.

2009)); see also Miles, 946 F.3d at 887.




                                           16
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 17 of 49 PAGEID #: 1224




      In that regard, to some extent, the labels themselves—direct and

circumstantial—can be “unhelpful and beside the point in cases like this[.]” Hannon

v. Louisiana-Pacific Corp., 784 F. App’x 444, 449 (6th Cir. 2019); accord Ortiz v.

Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2014) (Easterbrook, J.) (holding “that

district courts must stop separating ‘direct’ from ‘indirect’ evidence and proceeding if

they were subject to different legal standards.”).

      “The labels we might attach to evidence—‘direct’ or ‘indirect’—do not matter.

Evidence counts as long as it is relevant to the purported reasonable jury’s inquiry.”

Gohl v. Livonia Pub. Schs. Sch. Dist., 836 F.3d 672, 683 (6th Cir. 2016) (Sutton, J.)

(citing Ortiz, 834 F.3d at 765)). That being said, “direct” evidence is “smoking gun”

evidence “that explains itself.” Id. As such, it offers one principal benefit. If present,

an employee avoids the burden of presenting evidence of a prima facie case under

McDonnell Douglas. See Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121

(1985) (“[T]he McDonnell Douglas test is inapplicable where the plaintiff presents

direct evidence of discrimination.”); Rowan v. Lockheed Martin Energy Sys., Inc., 360

F.3d 544, 548 (6th Cir. 2004) (“If the plaintiffs can establish direct evidence of

discrimination, then they need not go through the McDonnell Douglas burden-

shifting analysis.”); Logan v. Denny’s, Inc., 259 F.3d 558, 567 (6th Cir. 2001) (“The

direct evidence and the circumstantial evidence paths are mutually exclusive; a

plaintiff need only prove one or the other, not both.” (quotation omitted)).

      Direct evidence is rare. See Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th

Cir. 1997) (“It is the rare situation when direct evidence of discrimination is readily




                                           17
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 18 of 49 PAGEID #: 1225




available … .”). “[T]hus victims of employment discrimination are permitted to

establish their cases through inferential and circumstantial proof.” Id. In such cases,

an employee proceeds under the traditional McDonnell Douglas burden-shifting

framework, which requires the employee to put forward all evidence of discrimination

(even that evidence that was insufficient “direct” evidence), as an alternative way to

demonstrate discrimination. See id. (“This is the reason for the McDonnell Douglas-

Burdine burden of proof mechanism … .); see also id. (“As Justice O’Connor noted,

‘the entire purpose of the McDonnell Douglas prima facie case is to compensate for

the fact that direct evidence of intentional discrimination is hard to come

by.’”(quoting Price Waterhouse v. Hopkins, 490 U.S. 228, 271 (1989) (O’Connor, J.,

concurring), overruled as stated in Comcast Corp. v. Nat’l Ass’n of African American-

Owned Media, No. 18-1171, --- S. Ct. ----, 2020 WL 1325816, at *6 (2020) (discussing

Title VII) and Gross, 557 U.S. at 173–75 (discussing the ADEA)). Here, Pelcha’s

briefing argues that she has sufficient evidence to get to a jury, both under the direct

evidence framework, or alternatively, the circumstantial evidence approach. The

Court disagrees as to both.

      1.     Pelcha Does Not Have Evidence Sufficient To Establish Age
             Discrimination Without Inference.

      Under the first approach, Pelcha must have direct evidence that her

termination would not have occurred, but-for “intentional discrimination.” Geiger,

579 F.3d at 620 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

153 (2000)). This means evidence that, if believed, “requires the conclusion that age

was the but-for cause of the employment decision.” Scheick, 766 F.3d at 529. Such


                                          18
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 19 of 49 PAGEID #: 1226




evidence would prove “the existence of a fact without requiring any inferences.”

Rowan, 360 F.3d at 548. As Gross overruled any burden-shifting approach when an

employee relies on this type of evidence, the evidence must show the ultimate issue:

“the plaintiff has proven ‘by a preponderance of the evidence … that age was the “but

for” cause of the challenged employer decision.’” Geiger, 579 F.3d at 621 (quoting

Gross, 557 U.S. at 177). The evidence that Pelcha offers, though, is insufficient to

establish, without inference, that age discrimination was the “but-for” cause of her

termination.

      “‘Only the most blatant remarks, whose intent could be nothing other than to

discriminate on the basis of age,’ satisfy this criteria.” Scott v. Potter, 182 F. App’x

521, 526 (6th Cir. 2006) (quoting Carter v. City of Miami, 870 F.2d 578, 582 (11th Cir.

1989)); see also id. at 525–26 (citing Erickson v. Farmland Indus., Inc., 271 F.3d 718,

724 (8th Cir. 2001) (stating direct evidence is “evidence of conduct or

statements … directly manifesting a discriminatory attitude, of a sufficient quantum

and gravity that would allow the factfinder to conclude that attitude more likely than

not was the motivating factor in the employment decision”)).

      Sufficient evidence of discrimination to establish this but-for causation differs

from case-to-case, but often, it takes the form of oral or written statements. To be

sufficiently demonstrative of age discrimination, oral or written statements must be:

(1) made by a decision-maker or by an agent acting within the scope of his or her

employment; (2) related to the decision-making (termination) process; (3) more than

merely “vague, ambiguous, or isolated”; and (4) made proximate in time to the act of




                                          19
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 20 of 49 PAGEID #: 1227




termination. Hannon, 784 F. App’x at 448 (quoting Diebel v. L & H. Res., LLC, 492 F.

App’x 523, 527 (6th Cir. 2012)); see also Griffin v. Finkbeiner, 689 F.3d 584, 595 (6th

Cir. 2012) (analyzing comments in a racial discrimination case and noting to be direct

evidence of racial animus, the comments must “have some connection to the decision

to terminate” the employee and that they must “specifically mention” the employee).

      While these factors are useful in describing the framework, the framework

itself does little to clarify what type of evidence is sufficient, without inference, to

substantiate a claim. Often, the answer to that question is a matter of phrasing and

semantics. Take, for example, Scott, where an employee’s supervisor purportedly said

to him “‘[w]hy don’t you retire and make everybody happy.’” Scott, 182 F. App’x at

526. The Sixth Circuit said that was not enough, on its own, to constitute traditional

direct evidence of age discrimination. Instead, the statement “must rest upon the

notion that the term ‘retire’ itself is somehow directly references or necessarily means

a person’s age.” Id.

      In its analysis, the court noted “it is true that younger workers typically do not

‘retire’ from an employer, while older workers typically do.” Id. But, “it is this

‘typicality’ rather than ‘identity’ which requires that an inference be drawn before

‘Why don’t you retire’ can become evidence of a discriminatory animus like ‘Why don’t

you retire; you’re too old.’” Id. The court also noted, however, that certain statements,

if used once, could be “facially innocuous,” but if used routinely could be direct

evidence of age discrimination. Scott, 182 F. App’x at 526 (noting the word

“experienced,” if used routinely as code to refer to an older employee could be direct




                                           20
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 21 of 49 PAGEID #: 1228




evidence if it was used in a statement like “Let’s fire him; he’s too experienced.”). In

other words, if an employer adopts a “code,” where it replaces clearly discriminatory

language (“old”) with a different phrase (“experienced”) merely as a subterfuge to

gloss over discrimination, that won’t work. But, as Scott shows, courts will not lightly

reach that result.

      Consider, in contrast to Scott, the statements made in Scheick. There, a high

school principal filed an ADEA claim against the school district after his contract was

not renewed. Scheick, 766 F.3d at 526–28. In setting forth his evidence, the principal

referenced three comments that he claimed were sufficient to demonstrate

discrimination. First, one made at the beginning of his performance review, in which

he was told “The Board wants you to retire.” Id. at 530. Second, the same board

member told him “they just want somebody younger.” Id. Third, a few weeks later the

board member again reiterated that “they wanted someone younger.” Id. Analyzing

these three comments, the court determined the first did not constitute direct

evidence of discrimination because the first comment “would require an inference to

conclude that retirement was a proxy for age.” Id. However, the other two comments

cleared the bar, as they unambiguously indicated “that age was the but-for cause of

the decision not to renew [the principal’s] contract.” Scheick, 766 F.3d at 531. That is,

the latter two statements were “direct references to age,” and even though the term

“they” implied the Board (thereby arguably necessitating an inference, thus taking it

out of the realm of direct evidence), in context, “they” could not have been a reference

“to anyone other than the Board.” Id. Thus, if these two statements were believed, no




                                           21
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 22 of 49 PAGEID #: 1229




inference was necessary that the Principal was being terminated due to concerns

about his age.

      Against this backdrop, Pelcha argues Niesen made several statements that do

not require any inference she was terminated because of her age:

      (1)   Mr. Niesen referred to another bank employee (Roush, who was in
            her eighties) as “too old,” and having a “limited shelf life,” and
            having reached or passed her “expiration date.”

      (2)   Mr. Niesen, on several occasions, expressed a desire to hire younger
            bank tellers because they were tech savvy, could attract younger
            customers, and by employing them, their parents would utilize the
            bank’s services.

      (3)   Mr. Niesen instructed a manager to reduce an older employee’s
            hours (the same employee referred to above) until she resigned.

(Pl.’s Opp’n to WHB at #842).

      Under the framework reiterated in Hannon, viewed through the lens of Scott

and Scheick, this Court must determine whether Nielson’s comments were: (1) made

by a decision-maker, (2) related to the decision-making process, (3) more than merely

“vague, ambiguous, or isolated,” and (4) made proximate in time to the act of

termination. Hannon, 784 F. App’x at 448 (citation omitted).

      The first criteria is clearly established—it is uncontroverted that Niesen was

Watch Hill’s decision-maker as its CEO and President. But on the remaining fronts,

Pelcha’s evidence falls short. For example, as to causation, the Court cannot draw an

inference-free conclusion that these comments were the “but-for” cause of Pelcha’s

termination. Niesen’s comments concerned another Watch Hill employee, Becky

Roush. Thus, for Pelcha to claim that those same sentiments applied to her would




                                          22
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 23 of 49 PAGEID #: 1230




require the inference that Neilson’s age-related concerns about Roush also applied to

Pelcha.

       Moreover, the comments are not directly ageist, or at least not unambiguously

so. The evidence is that Niesen said that Roush had passed “her expiration date” and

that she had “limited shelf life.” Admittedly, these could be references to Roush’s age,

but it would require an inference to get there. The term “expiration date” usually

brings to mind something that is no longer effective or has become stale. “Shelf-life”

usually indicates the length of time that something remains useful or fit for use. The

words typically apply to items such as foodstuffs or medicines. While both of these

concepts undoubtedly have a durational component, they are distinct from “age.”

       Fresh foods, for example, often have a short shelf life; their consumable life

expiring within just a few days or weeks. Canned goods, by contrast, can have an

extremely long shelf life, lasting for years before going bad. It is true that, as a general

rule, the newer (i.e. younger) the item, the less likely that it has expired or reached

the end of its shelf life. But “expire” and “shelf life” are durational measures. While

perhaps correlated with age, they are not synonymous with it. In that regard, they

are not unlike “length of tenure,” another durational phrase that also “may correlate

empirically with age, [but] is not synonymous” with it, and thus does not constitute

direct evidence of discrimination. See Scott, 182 F. App’x at 526 (citing Erickson, 271

F. 3d at 725).

       Nor did Pelcha assert that Neilson routinely used the terms “expire” or “shelf

life” as a proxy for “age.” See id. Moreover, Niesen’s comments did not tie concerns




                                            23
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 24 of 49 PAGEID #: 1231




about “expiration” or “shelf life” to any termination decision (Watch Hill did not

terminate Roush), let alone to Pelcha’s. He could have said, for example, “Let’s fire

her, she’s about to expire.” If he had, perhaps that would be smoking-gun evidence of

discrimination, but that was not the case here.

      Separately, Pelcha also asserts that Niesen said Roush was “‘too old.’” (Pl.’s

Opp’n to WHB at #842). While that phrase may well constitute direct evidence (and

certainly would as to Roush), the problem for Pelcha is that the quoted phrase does

not appear anywhere in the record evidence she offers in support of her motion.

Instead, it appears that she may have used the quotation marks around that phrase

in her briefing, not to assert that Niesen in fact said those words, but rather as a form

of emphasizing that phrase in the sentence in which she employed it. (Pl.’s Opp’n to

WHB at #842). The closest citation to that phrase is Sonderman, who indicated

Niesen’s statements were “just insinuating that [Roush] was old.” (Sonderman Dep.

at 230, #919). In any event, absent evidentiary support that Niesen actually said that

phrase, she cannot rely on it in her briefing to satisfy her burden at the summary

judgment stage.

      The second category of alleged statements—those in which Niesen allegedly

announced a desire to hire younger tellers to attract more business—likewise do not

constitute “direct evidence” of age discrimination. The Sixth Circuit has noted that

an employer’s statement that the employer likes younger employees for some reason

is not the same as asserting that a particular older worker was or should be fired

because of age. Miles, 946 F.3d at 896 (“Even if [the employer] wanted to attract




                                           24
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 25 of 49 PAGEID #: 1232




young people, that says nothing about terminating older employees.” (emphasis in

original)). And, even if wanting younger workers for new positions may reflect ageist

animus, an inference is still necessary to tie general ageist animus to a particular

employment decision, meaning that statement fails as direct evidence.

      Of course, if Niesen had said, for example, “We really need to replace our older

tellers with younger ones,” or if he had said, “I want to hire younger tellers and I want

to fire the older ones,” that may be a different story. But merely expressing that one

likes younger employees, does not, without some additional inference, mean an

employer is intent on terminating older employees. The fact that an inference is

necessary takes this out of the realm of direct evidence.

      Last, none of Niesen’s allegedly ageist comments were made to Pelcha directly,

about Pelcha individually, or made in connection, temporally or tangentially, with

her termination. The only reasons Niesen provided to Pelcha for her termination were

those instances set forth in Sonderman’s email.

      Taken together or separately, Pelcha cannot make out a direct evidence claim

based on Niesen’s comments alone. Certainly age-based animus could be inferred

from these comments, but that need for that inference means the comments do not

constitute direct evidence of discrimination.

      In arguing for a different result, Pelcha relies on two cases, neither of which

reflect the law in this Circuit. First, she asserts that direct evidence is sufficient to

substantiate a claim for age discrimination if it “requires the conclusion that unlawful

discrimination was at least a motivating factor in the employer’s actions” and once




                                           25
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 26 of 49 PAGEID #: 1233




established, “the burden then shifts to the employer.” (Pl.’s Opp’n to WHB at #841,

843) (emphasis in original). But the motivating factor or mixed motive standard has

been disposed of by the Supreme Court in the ADEA context. See Scheick, 766 F.3d

at 530. “Wexler’s [mixed motive] definition does not survive in the ADEA context after

Gross,” and Pelcha’s reliance on that framework here is misplaced. Id.

         Second, she relies on Paz v. Waucanda Healthcare & Rehabilitation Centre,

LLC, 464 F.3d 659, 665–66 (7th Cir. 2006), for the proposition that analysis of

allegedly ageist comments should include “how the decision-maker feels about

protected employees as a class, not necessarily about the protected plaintiff employee

in particular.” (Pl.’s Opp’n to WHB at #843 5). Paz is unhelpful in the direct evidence

context, however, because there the court said the discriminatory comments could

allow a finder of fact “to infer from all the evidence that Paz was discharged because

of her national origin, pregnancy status, or in retaliation for complaining of

discrimination.” Id. at 665 (emphasis added). It seems that Paz is better understood

as a circumstantial evidence case, then, as it is discussing when a court may “infer”

discriminatory animus. In this Circuit, evidence is “direct evidence” only if it requires

no inference to arrive at the conclusion that there was age discrimination afoot.

Accordingly, Pelcha’s arguments based on these cases are unavailing.




5 Pelcha’s brief labels this case, perhaps inadvertently, as Sixth Circuit precedent. In fact,
Paz is a Seventh Circuit case that the Sixth Circuit has never cited, and that district courts
in this Circuit have cited only twice.


                                             26
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 27 of 49 PAGEID #: 1234




      2.     Pelcha’s Age Discrimination Claim Fails Under The McDonnell
             Douglas Burden-Shifting Framework Too.

      Pelcha separately pursues an alternative pathway to show impermissible age

discrimination, the McDonnell Douglas burden-shifting framework. The difference

between the two approaches is not necessarily that great. “In a broad sense,

McDonnell Douglas set forth an analytical method to examine every intentional

discrimination claim, whether it proceeds through an indirect method of proof or

through direct, circumstantial, or statistical evidence.” Barnes v. GenCorp, Inc., 896

F.2d 1457, 1463–64 (6th Cir. 1990) (citing McDonell Douglas Corp. v. Green, 411 U.S.

792 (1973)). Despite some ambiguity in the Supreme Court’s decision in Gross as to

the role for McDonnell Douglas (a Title VII case) in age-discrimination claims, see

Geiger, 579 F.3d at 622 (citing Gross, 557 U.S. at 175 n.2), the Sixth Circuit remains

committed to the proposition that ADEA claims proceeding on a theory of

circumstantial evidence still utilize that framework. Id. (“In this circuit, however,

while recognizing the differences between Title VII and the ADEA, we have long

found the McDonnell Douglas framework useful in analyzing [the] circumstantial

evidence of ADEA claims.”).

      “McDonnell Douglas first requires a plaintiff to establish a prima facie case of

discrimination.” Miles, 946 F.3d at 887 (citing McDonnell Douglas, 411 U.S. at 802).

If Pelcha can clear the prima-facie-case threshold, the burden shifts to Watch Hill to

offer a “legitimate, nondiscriminatory reason” as to why it took the adverse

employment action. Id. at 887 (citation omitted). If Watch Hill can do so, the burden

returns to Pelcha to show the proffered reason for her termination was not the true



                                         27
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 28 of 49 PAGEID #: 1235




reason, but instead merely pretext for age discrimination. See id. “If the plaintiff

satisfies this third step, the factfinder may reasonably infer discrimination.” Id.

(citing Moffat v. Wal-Mart Stores, Inc., 624 F. App’x 341, 349 (6th Cir. 2015)). And, at

the summary judgment stage, the question is merely whether there is at least a

genuine dispute at each stage that creates the need for a jury determination on the

ultimate question of discrimination.

             a.     Pelcha Can Establish Her Prima Facie Case.

      To establish a prima facie case under McDonnell Douglas, an employee must

show that: (1) they are a member of a protected class; (2) they suffered an adverse

employment action; (3) they were qualified for the position; and “‘(4) circumstances

which support an inference of discrimination.’” Willard v. Huntington Ford, Inc., 952

F.3d 795, 808 (6th Cir. 2020) (quoting Blizzard, 698 F.3d at 283); see also

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510 (2002). “The plaintiff’s burden to

establish a prima facie case is light, one ‘easily met’ and ‘not onerous.’” Willard, 952

F.3d at 808 (quoting Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 813 (6th Cir.

2011)).

      Perhaps because it is undisputed that Pelcha was a member of a protected class

(she was older than 40), who suffered an adverse employment action (she was

terminated), the parties focus their briefing and argument on the fourth prong—

whether there are circumstances that support an inference of discrimination. To meet

this prong, Pelcha must demonstrate circumstances from which a jury could

reasonably infer that impermissible discrimination was at the root of Watch Hill’s

decision to terminate her employment. Examples of such evidence could include that


                                          28
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 29 of 49 PAGEID #: 1236




an employee was replaced by someone younger, see Grosjean v. First Energy Corp.,

349 F.3d 332, 335–36 (6th Cir. 2003) (discussing the requirements for proving

discrimination by replacement), or that the employer had a practice of treating

younger employees better than older ones. See Aldridge v. City of Memphis, 404 F.

App’x 29, 40–41 (6th Cir. 2010) (discussing both direct and circumstantial evidence

of ADEA disparate treatment claims). Indeed, there are suggestions in some Sixth

Circuit caselaw that these are the only types of evidence the count in that regard.

See, e.g., Tuttle v. Metropolitan Govt. of Nashville, 474 F.3d 307, 317 (6th Cir. 2007)

(stating that fourth prong of McDonnell Douglas’s prima facie case in age

discrimination matter requires showing that plaintiff “was replaced by a younger

worker” or that “similarly situated non-protected employees were treated more

favorably”). That is what Watch Hill argued here. (Defs.’ Reply, Doc. 54, #1109). But

other Sixth Circuit cases, even when stating the fourth prong in terms that suggest

that only this evidence counts, have in fact considered ageist comments—comments

that fall short of constituting direct evidence—as potential circumstantial evidence

of discrimination. See Diebel, 492 F. App’x at 530–31 (noting a boss’s comments, “even

if not direct evidence of discrimination, are circumstantial evidence of age

discrimination”). Given that the fourth prong requires only “circumstances which

support an inference of discrimination,” Willard, 952 F.3d at 808, the latter approach

seems the appropriate one, and it is the course the Court follows here. Moreover,

Pelcha’s “burden to establish a prima facie case is light[,]” as the primary function of

this framework is to eliminate “the most common nondiscriminatory reasons” for




                                          29
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 30 of 49 PAGEID #: 1237




Watch Hill’s decision, “such that the plaintiff is unqualified for the position or not a

member of the protected group.” Willard, 952 F.3d at 808. The purpose is “not to

stymie plaintiffs.” Id. (citations omitted).

       Here, Pelcha offers various types of evidence in an effort to meet this prong.

She makes general allegations that younger employees were disciplined differently

than she was. (Pl.’s Opp. to WHB at #847–49). Pelcha also argues that she was

replaced by a younger employee. (Id. at #847). Finally, as noted above, she also put

forth evidence of potentially ageist comments by Niesen, the ultimate decisionmaker,

from which one could infer discriminatory intent. As the Court finds that the latter

category—Niesen’s comments—are sufficient to raise a plausible inference of

discrimination, the Court need not consider the other evidence that Pelcha offers.

       “In determining whether discriminatory comments are circumstantial

evidence of discrimination in a particular case, we consider factors such as the

identity of the speaker, the nature and substance of the comments, and the temporal

proximity of the comments to the challenged decision.” Griffin, 689 F.3d at 595

(analyzing discriminatory comments in the Title VII context). The third factor,

temporal proximity, is more flexible in the circumstantial evidence realm than it is

in the direct evidence one. See, e.g., Ercegovich, 154 F.3d at 357 (finding a comment

made fourteen months prior to termination was relevant).

       As discussed above, Niesen was the decisionmaker at Watch Hill and made

comments that could be understood to suggest that he harbored, expressed, and then

allegedly acted upon, ageist beliefs about certain Watch Hill employees. It appears




                                               30
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 31 of 49 PAGEID #: 1238




from the record that such alleged comments began around May 2016, when Janet

Schneider left and Brenda Sonderman took over managing Pelcha’s branch of Watch

Hill. (See Schneider Dep. at 32–36, #889–90). Pelcha was terminated mid-July 2016.

(Pelcha Dep. at 65, #529). Niesen’s comments, allegedly made roughly two months

before Pelcha’s termination, are sufficiently close in time that a jury could make an

“inference of discrimination.”

      As this Court must draw all inferences in Pelcha’s favor at this stage, Niesen’s

comments satisfy the fourth prong of the prima facie test. As that is the only prong

the defendants challenge, Pelcha satisfies her initial burden in establishing a prima

facie case of age discrimination.

             b.     Watch Hill Has Offered A Legitimate Non-Discriminatory
                    Reason for Pelcha’s Termination.

      Just because Pelcha meets her burden at the first threshold, however, does not

mean her claim survives summary judgment. “A district court may certainly assume

that a plaintiff makes out a prima facie case, move past this analytical step, and

conclude that summary judgment should be granted to a defendant” regardless of

when “the plaintiff fails to demonstrate pretext.” Rosenthal v. Faygo Beverages, Inc.,

701 F. App’x 472, 476 (6th Cir. 2017) (citing Frizzell v. Sw. Motor Freight, 154 F.3d

641, 646 (6th Cir. 1998)). Such is the case here. Watch Hill has identified a legitimate

reason to terminate Pelcha’s employment, and Pelcha has failed to create a genuine

dispute as to whether that reason was pretextual.

      Watch Hill claims it terminated Pelcha’s employment because of her

insubordination. Insubordination is a well-settled, long-recognized, legitimate reason



                                          31
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 32 of 49 PAGEID #: 1239




for terminating an employee. See, e.g., Raadschelders v. Columbus State Comm. Coll.,

377 F. Supp. 3d 844, 858 (S.D. Ohio 2019) (“The Sixth Circuit has repeatedly held

that insubordination may constitute a legitimate, nondiscriminatory reason for

adverse action.” (citing Fullen v. City of Columbus, 514 F. App’x 601, 606 (6th Cir.

2013) (collecting cases))). Pelcha did not disagree that this reason satisfies Watch

Hill’s burden. (See Pl.’s Opp’n to WHB at #851 (“Defendant Watch Hill Bank has met

its burden of articulating a legitimate business reason for firing Ms. Pelcha[.]”)).

Therefore, Watch Hill has satisfied its burden of production by providing a

nondiscriminatory reason for its decision to terminate Pelcha’s employment.

             c.     Pelcha Has Failed To Create A Genuine Dispute That
                    Watch Hill’s Proffered Reason Was Pretextual.

      The burden now returns to Pelcha who, to survive summary judgment, must

“produce sufficient evidence from which a jury could reasonably reject [Watch Hill’s]

explanation of why it fired her.” Miles, 946 F.3d at 888 (quoting Chen v. Dow Chem.

Co., 580 F.3d 394, 400 (6th Cir. 2009)). “This is a commonsense inquiry: did the

employer fire the employee for the stated reason or not?” Id. (quotation omitted). “And

ultimately, this burden merges with [Pelcha’s] overall burden of proving

discrimination.” Id. (citing Provenzano, 663 F.3d at 812).

      Often, a plaintiff will show pretext in one of three ways: “(1) that the proffered

reasons had no basis in fact; (2) that the proffered reasons did not actually motivate

the discharge; or (3) that the reasons were insufficient to motivate the action.” Miles,

946 F.3d at 888 (quoting Chen, 580 F.3d at 400). “But these are not the only ways

that a plaintiff can establish pretext; these three categories are simply a ‘convenient



                                          32
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 33 of 49 PAGEID #: 1240




way of marshaling evidence and focusing it on the ultimate inquiry: did the employer

fire the employee for the stated reason or not?’” Id. (quoting Tingle v. Arbors at

Hilliard, 692 F.3d 523, 530 (6th Cir. 2012)). Pelcha can certainly provide evidence

beyond these three categories. See id. Regardless of how she marshals her evidence,

though, Pelcha “must articulate some cognizable explanation of how the evidence she

has put forth establishes pretext.” Id.

      In her briefing, Pelcha primarily asserts versions of the second and third

categories above, that Watch Hill’s proffered reason did not actually motivate its

decision, “or, alternatively,” its reasons were insufficient to warrant termination.

(Pl.’s Opp’n to WHB at #852). In support of these arguments, Pelcha offers as evidence

Watch Hill’s inability “to get its story straight on the true reason for Ms. Pelcha’s

termination” which is “highly suspicious.” (Id. at #852–53). She also recycles her

“direct” evidence, that she suffered from disparate treatment and that Niesen’s

comments about other employees demonstrate age discrimination against her. (Id. at

#853). Pelcha further asserts what she calls “me too” evidence—adverse actions taken

against other older employees—as evidence of this pretext. (Id. at #854–55). Last, she

makes a bald assertion that “the punishment did not fit the crime” and was

“objectively irrational from a business standpoint” because “savvy and knowledgeable

executives like Gregory Niesen do not make irrational decisions unless there is a

hidden agenda.” (Id. at #855–56). Pelcha’s shotgun approach to arguing pretext

requires some unpacking, but ultimately, her arguments fail to establish a genuine




                                          33
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 34 of 49 PAGEID #: 1241




dispute as to whether Watch Hill’s reasons for terminating her employment were

pretextual.

                    i.     Watch Hill’s “Shifting” Rationales Are Not Evidence
                           of Pretext.

      Let’s start with her claim that Watch Hill had “shifting rationales” for her

termination. To her credit, it is “[t]rue, under this circuit’s precedent, an employer’s

shifting termination rationales are evidence that the proffered rationale may not

have been the true motivation for the employer’s actions.” Miles, 946 F.3d at 890. But

providing “additional, non-discriminatory reasons that do not conflict with the one

stated at the time of discharge does not constitute shifting justifications.” Miles, 946

F.3d at 891 (quotation omitted).

      Pelcha’s problem here is that she fails to identify any “shift.” She tries to create

one by arguing that “Pelcha’s failure to fill out the form was of little moment and the

real reason [Niesen] wanted her gone was that she was insubordinate and had ‘work

issues.’” (Pl.’s Opp’n to WHB at #852). But the reason Watch Hill gave her at the time

of the adverse action was in fact insubordination, so this is no shift. Pelcha separately

identifies another justification, which she claims was part of Niesen’s deposition

testimony (but for which she provides no citation to his transcript), where he allegedly

stated that Pelcha was terminated because of “conduct and performance issues … .”

She argues this had nothing to do with her “insubordination, negative attitude, or

failure to complete assignments,” and thus this is a shifting rationale. (Id.). She also

references Sonderman’s deposition testimony (again, without citation to an actual




                                           34
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 35 of 49 PAGEID #: 1242




page to find the purported testimony) for the proposition that Sonderman “soundly

rejected” Niesen’s rationale for terminating Pelcha. (Id.).

         But these allegedly shifting rationales are not sufficient to give rise to a jury

question of pretext. 6 All Pelcha has shown here are, at most, additional, non-

conflicting, non-discriminatory reasons for her termination. Even under her version

of the facts, Watch Hill’s rationales have been: (1) failing to fill out a form in violation

of a rule; (2) insubordination and work issues; and (3) conduct and performance

issues. To the extent that these are even different, they are certainly not in conflict,

and thus do “not constitute shifting justifications.” Id.

         Separately, Pelcha notes in her brief that Sonderman, who wrote an email

“recommending” that she be terminated (Sonderman Dep. at Ex. 6, #930–31), was

“ordered by Mr. Niesen” to include the recommendation in the email, and that she

did not do it of “her own free will.” (Pl.’s Opp’n to WHB at #837). This likewise fails

to satisfy Pelcha’s burden of showing pretext. Indeed, it is not even clear that Pelcha

claims this is evidence of pretext. (She does not include it in the pretext discussion in

her brief, but Watch Hill addresses the issue in its discussion of pretext.) But, if she

does, that argument fails. Whether Sonderman “recommended” the termination or



6 There is also “[n]othing in either the [Federal] Rules or case law supports an argument that
the trial court must conduct its own probing investigation of the record.” Guarino v.
Brookfield Twp. Trustees, 980 F.2d 399, 405 (6th Cir. 1992). Nobody knows the record of a
case better, perhaps, than the attorneys; “[t]hus, the free-ranging search for supporting facts
is a task for which attorneys in the case are equipped and for which courts are generally not.”
Id. “To try to review the [nearly] complete collection of exhibits, or to read each line of every
page of all submitted depositions … represents to courts at both the trial and appellate levels
an unrealistic ideal, an unaffordable luxury.” Id. If there was testimony in Nielson’s or
Sonderman’s depositions substantiating Pelcha’s characterizations of that testimony, she
should have cited that testimony to the Court.


                                               35
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 36 of 49 PAGEID #: 1243




not is largely irrelevant. It is undisputed that Niesen was the decisionmaker. And,

whether Sonderman independently would have included a “recommendation” to

terminate in her email or not, it is clear she stands by her factual account of what

transpired, which is what gave rise to the finding of insubordination. (Sonderman

Dep. at 283–85, #1134). In short, there is nothing about this evidence that suggests

that Niesen’s concern was Pelcha’s age, rather than her insubordination.

      Based on the record before this Court, it appears that, at the time of the

termination, Watch Hill offered Pelcha no rationale beyond insubordination, and it

has not offered anything other than additional, nondiscriminatory reasons (to the

extent it has offered reasons at all) since then. This is insufficient evidence of pretext.

                    ii.    Pelcha Cannot Establish Disparate Treatment As
                           Evidence of Pretext.

      Pelcha then argues that she was subjected to less-favorable working conditions

than non-protected (i.e., younger) employees, and that this evidences pretext. For this

argument to succeed, Pelcha must provide “evidence that other employees,

particularly employees outside the protected class, were not disciplined even though

they engaged in substantially identical conduct to that which [Watch Hill] contends

motivated its discipline of [Pelcha].” Miles, 946 F.3d at 893 (quotation omitted).

      Analysis of her argument, at this stage, is akin to the comparator framework

often utilized at the prima facie stage. See id. Under that framework, to carry her

burden, Pelcha must “produce evidence which at a minimum establishes (1) that [she]

was a member of a protected class, and (2) that for the same or similar conduct [she]

was treated differently than similarly-situated employees outside the protected


                                            36
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 37 of 49 PAGEID #: 1244




class.” Id. (quoting Mitchell, 964 F.2d at 582–83). That framework helps determine

whether Watch Hill’s treatment of Pelcha’s comparators is “enough evidence for a

rational juror to infer” that Watch Hill’s proffered reasons for terminating Pelcha

were pretextual. Id.

      To be similarly situated to the plaintiff, though, the comparator employee

“must have been the same in all relevant aspects,” except for belonging to the

protected class. Kumar v. Aldrich Chem. Co., 911 F. Supp. 2d 571, 585 (S.D. Ohio

2012) (citing Bobo v. United Parcel Serv., 665 F.3d 741, 751 (6th Cir. 2012), abrogated

on other grounds, Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)). In

close cases, that may be a jury question. See Jones v. Johnson, No. 18-2252, 2020 WL

113996, at *11 (6th Cir. Jan. 9, 2020). But certainly not always. See Tennial v. United

Parcel Serv., 840 F.3d 292, 309–10 (6th Cir. 2016) (refusing to stay consideration of

UPS’s Rule 56(d) motion, stating that “Tennial’s demotion was the result of his poor

performance” when the three comparator employees were instead “alleged to have

engaged in ‘serious integrity violations’”). This is especially true when the alleged

misconduct is different. Id.

      While the Sixth Circuit has provided some useful considerations to guide the

substantially-similar analysis, see Mitchell v. Toledo Hospital, 964 F.2d 577, 583 (6th

Cir. 1992); Laws v. HealthSouth Northern Kentucky Rehabilitation Hospital Limited

Partnership, 508 F. App’x 404, 411 (6th Cir. 2012), it has also cautioned these are not

dispositive in every circumstance. See Bobo, 665 F.3d at 751 (“Courts should not

assume the specific factors discussed in Mitchell are relevant factors in cases arising




                                          37
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 38 of 49 PAGEID #: 1245




under different circumstances, but [courts] should make an independent

determination as to the relevancy of a particular aspect of the plaintiff’s employment

status and that of the non-protected employee.” (citing Ercegovich, 154 F.3d at, 352)).

Those considerations include whether the employee: (1) “dealt with the same

supervisor,” (2) was “subject to the same standards,” and whether they (3) “engaged

in the same conduct without such differentiating or mitigating circumstances that

would distinguish their conduct or the employer’s treatment of them for it.”

Ercegovich, 154 F.3d at 352 (citation omitted). While a comparator need not be like

the plaintiff “in every single aspect of their employment,” they must be alike in “all

relevant aspects,” id. at 349, and “[t]he key word in Ercegovich is ‘relevant.’” Bobo,

665 F.3d at 751. This means “that the factors listed in Mitchell or other cases are only

apposite where they are meaningful to the particular claim of discrimination

presented.” Id.

      Pelcha identifies several proposed comparator employees, but none are

substantially similar on the facts here, principally because the conduct at issue is

meaningfully different.

      Lindsay Crothers. Pelcha first offers Lindsay Crothers, who was 38 at the time

of her deposition and thus outside the protected class, as a good comparator. But the

problem for Pelcha is that Crothers’ alleged shortcomings at work had nothing to do

with insubordination. Rather, according to Pelcha, Crothers was gossipy, had a hard

time integrating into her role, and displayed an “immature attitude” toward

coworkers and customers. (Pl.’s Opp’n to WHB at #847–48; Sonderman Dep. at 78–




                                          38
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 39 of 49 PAGEID #: 1246




80, #905). As these are different forms of poor behavior, Crothers is not a good

comparator for demonstrating pretext.

      Joe Vortkamp. Joe Vortkamp is even less similar to Pelcha than Crothers is.

Although also outside the protected class (he was 31 at the time of his deposition),

Vortkamp was written up for improperly debiting a customer account, which is

substantially different from Pelcha’s alleged workplace issues. (Dep. of Joe Vortkamp

at 4, Doc. 50-7, #929; See Dep. Ex. 38, #986).

      Rebecca Firestone. The last remaining proposed comparator, Firestone, is

perhaps Pelcha’s best shot. Firestone was 30 at the time of her deposition and thus

outside the protected class. (Firestone Dep. at 9, #897). At first glance, she seems to

have similar leave policy issues, as she admitted during her deposition that she did

“not recall filling out a form to take time off to see a doctor.” (Firestone Dep. at 35,

#898). But that promising start soon fell apart—after being presented with a leave

request form in her handwriting, Firestone recalled that she had in fact filled out

leave request forms for her doctor appointments. (Id. at 105–06, #1142–43). Thus, the

failure to discipline her—when she had complied with the leave policy—says nothing

about pretext as to Pelcha—who was terminated after she intentionally failed to do

so.

             iii.   Pelcha’s “Me Too” Evidence Is Insufficient To Show Pretext.

      Pelcha next tries to establish pretext by claiming this Court “may also consider

adverse actions taken against other older employees as circumstantial evidence of

age discrimination.” (Pl.’s Opp’n to WHB at #854 (citing Griffin, 689 F.3d 584)). On

that front, the Sixth Circuit has noted that “[e]vidence that an employer engaged in


                                          39
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 40 of 49 PAGEID #: 1247




a pattern or practice of discrimination ‘may be relevant to proving an otherwise-viable

individual claim for disparate treatment under the McDonnell Douglas framework.’”

Megivern v. Glacier Hills, Inc., 519 F. App’x 385, 399 (6th Cir. May 16, 2013)

(emphasis added) (quoting Bacon v. Honda of Am. Mfg., Inc., 370 F.3d 565, 575 (6th

Cir. 2004)). But, “[w]hether such evidence is relevant is a case by case determination

that ‘depends on many factors, including how closely related the evidence is to the

plaintiff’s circumstances and theory of the case.’” Griffin, 689 F.3d at 598 (quoting

Spring/United Mgmt. Co. v. Mendelsohn (“Sprint”), 552 U.S. 379, 388 (2008)).

         Here, the record evidence of this type fails to buttress Pelcha’s claim. First,

Pelcha has not presented an “otherwise viable” disparate treatment claim as it relates

to any of the comparators discussed above. For this “me too” argument, however, she

now points to Janet Schneider. Pelcha claims Schneider was terminated “through

forced resignation,” seemingly because she was older too, but offers no record citation

supporting that fact. 7 Even if Schneider had been forced out due to her age, there is

no indication Schneider exhibited any insubordination at all, let alone that she

engaged in the same type of insubordination that Pelcha did. As a practical matter,

too, Schneider could not have been subject to the same leave policy at issue here,

which Sonderman implemented, because Sonderman replaced Schneider and adopted

the policy thereafter.



7 During his deposition taken by Pelcha’s counsel, Niesen indicated that during his seven or
eight years with Watch Hill, only three employees had ever been terminated: Pelcha,
Sonderman, and a teller whose name he could not recall. (See Niesen Dep. at 51, #866). The
teller, at least, was younger than 40 when terminated, a fact Pelcha freely admits. (Pl.’s Opp’n
to WHB at #854 n.10).


                                              40
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 41 of 49 PAGEID #: 1248




         Pelcha then raises Brenda Sonderman, who was in fact terminated. But the

record offers no evidence as to why Sonderman was terminated, other than that it

was not for “violating the code of conduct,” which would ostensibly encompass

insubordination. (See Niesen Dep. at 52–53, #866).

         Finally, to the extent Pelcha argues Niesen’s comments about Becky Roush are

“me too” evidence, Roush was never terminated, but retired in March 2019. (See

Niesen Dep. at 185–86, #1181). In short, none of this evidence suffices to meet

Pelcha’s burden to demonstrate Watch Hill’s reason for terminating her employment

was impermissible pretext.

                     iv.    Niesen’s Comments Alone Are Insufficient Evidence
                            of Pretextual Age Discrimination.

         Fourth, Pelcha asserts that Niesen’s allegedly ageist comments (described

above) sufficiently demonstrate pretext. 8 This is admittedly a closer call than the

other evidence she presents. Certainly, discriminatory comments, in addition to

establishing a prima facie showing, can in some circumstances also show pretext. See

Willard, 952 F.3d at 813; Blizzard, 698 F.3d at 287 (“‘discriminatory remarks, even

by a nondecisionmaker, can serve as probative evidence of pretext’” (quoting Risch v.

Royal Oak Police Dep’t, 581 F.3d 383, 393 (6th Cir. 2009)). This is all the more the

case when, as here, the speaker is also the decision-maker. See Blizzard, 698 F.3d at

287.


8 This is essentially an argument that Watch Hill’s “proffered reasons did not actually
motivate” her discharge. See Blizzard, 698 F.3d at 287, n.6. This would require the employee
to “admit the factual basis underlying the employers proffered explanation and further admit
that such conduct could motivate dismissal.” Id. at 287 n.6. This is problematic because
Pelcha disputes the factual basis for Watch Hill’s termination decision in the first place.


                                            41
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 42 of 49 PAGEID #: 1249




      But exactly what kind of comments suffice to show pretext is a bit of a

quandary. In particular, can the Court consider only comments directly related to the

termination decision? Certain Sixth Circuit cases seem to establish a bright-line

rule—remarks that are “unrelated to the decision to dismiss [the employee] from her

employment, … do not constitute evidence of discrimination.” Id. at 287. See also

Geiger, 579 F.3dat 621 (“‘Statements … by decisionmakers unrelated to the decisional

process itself [cannot] suffice to satisfy the plaintiff's burden ... of demonstrating

animus.’” (alterations in original) (quoting Bush v. Dictaphone Corp., 161 F.3d 363,

369 (6th Cir.1998)). Other cases, though, have noted that, while “a direct nexus

between the allegedly discriminatory remarks and the challenged employment action

affects the remark’s probative value, the absence of a direct nexus does not

necessarily render a discriminatory remark irrelevant.” Ercegovich, 154 F.3d at 355.

      Similarly, the Sixth Circuit has noted in one (admittedly unpublished) decision

that the reliance on statements allegedly directed at other employees makes any

showing of pretext more “attenuated,” Bigelow v. ANR Pipeline Co., No. 96-1642, 1997

WL 428964, at *5 (6th Cir. July 29, 1997), but has also suggested that courts may

rely on such statements, at least to “buttress” a finding of discrimination. See Howley

v. Fed. Express Corp., 682 F. App’x 439, 446 (6th Cir. 2017). Finally, appellate courts

seem to agree that “isolated” or “sparse” age-related comments will not suffice. See

Phelps v. Yale Sec., Inc., 986 F.2d 1020, 1025 (6th Cir. 1993) (noting that “isolated

and ambiguous comments are too abstract, in addition to being irrelevant and

prejudicial, to support a finding of age discrimination” (quotations omitted));




                                          42
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 43 of 49 PAGEID #: 1250




Mikinberg v. Bemis Co., 555 F. App'x 34, 36 (2nd Cir. 2014) (“The sparse age-related

comments to which Mikinberg points are inadequate to suggest these reasons are

pretextual.”).

      At bottom, perhaps it merely comes down to a “commonsense” assessment, see

Miles, 946 F.3d at 888, of the remarks, both in the context of the situation in which

they were offered, the person who made them, the person to whom they were made,

and the other evidence of pretext. In Blizzard, for example, comments that “most of

the people here are the old people like you,” that the employee had been “in his job

too long,” and that he was “lazy and didn’t work,” were insufficient to establish

pretext, even though directed at the employee at issue, when the speaker was not a

nondecisionmaker. Blizzard, 698 F.3d at 287. But in Willard, 952 F.3d at 813,

repeated and unambiguous comments by decisionmakers, again directed to the

plaintiff himself, that he was “old and fat,” “over-the-hill,” and calling him a

“dinosaur” and “grandpa,” were sufficient evidence of pretext.

      The comments here seem to occupy somewhat of a middleground. There is no

question that the speaker, Niesen, was the decisionmaker. But the statements to

which Pelcha points were not pervasive (they appear to have been sporadic or

infrequent comments that were directed solely at only one employee, Roush), were

not unambiguously ageist (for the reasons discussed above, the comments arguably

related to duration rather than age), were not directed to Pelcha, or even an employee

near Pelcha’s age, and were not made in connection with her termination decision

(indeed, were not made in connection with any termination decision). Allowing such




                                         43
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 44 of 49 PAGEID #: 1251




comments to create a jury question would essentially mean that any potentially

ageist comments, about any employee, at any time, so long as made by the same

person who made the decision at issue would suffice to get past summary judgment—

even if the terminated employee is of a significantly different age from the employee

to whom the comments were directed. That is not reasonable. Put somewhat

differently, even if the evidence suggests that Niesen may have had an age-based

animus toward a worker who was in her eighties, that does not give rise to a

reasonable inference that he likewise had such an animus to Pelcha, who was in her

forties. Niesen’s further comments about his desire to have young tellers perhaps add

some additional weight to his comments about Roush, but again, as the Sixth Circuit

has held, a stated desire to hire young workers is not the same as a desire to fire older

ones. See Miles, 946 F.3d at 896 (“Even if [the employer] wanted to attract young

people, that says nothing about terminating older employees.” (emphasis in original)).

      Is sum, while the analysis may well be different if it were Roush, rather than

Pelcha, who had been terminated, the Court concludes that a jury could not

reasonably infer a discriminatory intent as to Pelcha based on the cited comments,

whether considered alone or in combination. Thus, this evidence does not establish a

jury question on pretext.

                    v.      Pelcha’s View That Her Punishment Did Not Fit The
                            Crime Is Insufficient Evidence of Pretext.

      Fifth and finally, Pelcha’s argument that her punishment did not fit the crime

and that she believes her termination was “objectively irrational” is of little

consequence. “[A]n employer may fire an employee for a good reason, a bad reason, a


                                           44
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 45 of 49 PAGEID #: 1252




reason based on erroneous facts, or for no reason at all, as long as its action is not for

a discriminatory reason.” Miles, 946 F.3d at 886. “‘[A]n employer’s failure to follow

self-imposed regulations or procedures is generally insufficient to support a finding

of pretext.’” Id. at 896 (quoting White v. Columbus Metro. Hous. Auth., 429 F.3d 232,

246 (6th Cir. 2005)). Watch Hill’s employee handbook specifically says, “Watch Hill

bank reserves the right to terminate employment for any reason.” (Watch Hill

Employee Handbook, Doc. 50-8, #971). Even Pelcha understood she was an “at will”

employee, meaning Watch Hill could terminate her employment at any time. (Pelcha

Dep. at 111, #535). The fact that she disagreed that she should have been terminated

for the stated reason does not show that the offered reason was pretext for

discrimination.

      Likewise, Pelcha’s assertion that Watch Hill failed to follow its internal

discipline policy does not establish pretext. See, e.g., Steele v. Edward D. Jones & Co.,

L.P., 780 F. App’x 313, 317 (6th Cir. 2019) (noting an employer declining to follow a

progressive discipline policy was insufficient evidence of pretext); Wolf v. Antonio Sofo

& Son Importing Co., 919 F. Supp. 2d 916, 926 (N.D. Ohio 2012) (failing to follow

internal progressive discipline policy before terminating an at-will employee failed to

establish pretext). To be sure, discipline short of termination was an option, and one

that Watch Hill did not exercise in her case. But that is not indicative of pretext.

Watch Hill’s employee handbook says that “corrective action is typically ‘progressive’

and may follow” certain steps. (Watch Hill Employee Handbook, Doc. 50-8, #971

(emphasis added)). Moreover, the very next sentence says that “[s]ome performance




                                           45
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 46 of 49 PAGEID #: 1253




concerns are serious enough to not follow a progressive schedule.” (Id.).

Insubordination, for which Niesen claims he had “zero tolerance,” may not necessarily

result in progressive discipline, but instead could be “serious enough” to warrant

immediate termination. In that regard, Pelcha does not put forth any evidence that

other, non-protected employees were afforded progressive discipline following acts of

insubordination like hers. Her argument on this point is unavailing.

                   vi.    Conclusion

      Pelcha has sufficiently established a prima facie case of age discrimination to

avoid summary judgment. But Watch Hill responded by providing a legitimate, non-

discriminatory reason for terminating her employment. Thus, this case comes down

to the question of pretext—in particular, has Pelcha created a jury question as to

whether Watch Hill’s stated reason was mere pretext and that the but-for cause of

her termination was age discrimination?

      At least one witness described the workplace at Watch Hill as “toxic.”

(Schneider Dep. at 43–44, #892). That may well have been true. Some testimony

suggested that in-fighting and negativity abounded among employees. And there is

evidence from which one could argue that Niesen could be harsh or overly reactive in

personnel decisions, perhaps making him a difficult boss, and maybe contributing to

negative perceptions of the work environment. There is likewise no question that

three management personnel, Schneider, Sonderman, and Pelcha, all resigned or

were terminated in a short period of time.




                                          46
    Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 47 of 49 PAGEID #: 1254




         But over-reacting, or even creating a “toxic” work environment, is different

from age-discrimination, and it is Pelcha’s task to create a jury question on that latter

issue here. The evidence set forth above, considered in its totality, fails to do so. 9 In

short, the Court finds that, considering all of the record evidence, there is no basis on

which a jury could reasonably infer that the but-for cause of 47-year-old Pelcha’s

termination was her age. Accordingly, Watch Hill is entitled to summary judgment

on the ADEA claim (Count I). Moreover, because Pelcha’s state law anti-age

discrimination claim (Count II) follows her federal claim, Watch Hill is entitled to

summary judgment on that claim as well.

C.       MW Bancorp is Entitled to Partial Summary Judgment.

         Having granted Watch Hill summary judgment on the discrimination claims,

the Court finds that it need not, and thus does not, reach the issue of whether MW

Bancorp is entitled to summary judgment on Pelcha’s joint employer or single

employer claim. As Watch Hill did not violate the ADEA, the single or joint employer

question is of no moment, and reaching that issue would amount to little more than

an advisory opinion. See, e.g., Wilson v. O’Brien & Wolf, LLP, No. 0:17-cv-01885, 2018

WL 296074 (D. Minn. Jan. 4, 2018) (“Plaintiffs’ suit before this Court is nothing more

than an academic exercise, seeking an advisory opinion from this Court, having no

impact on the parties’ rights or obligations.”). Indeed, Pelcha’s counsel confirmed at

oral argument that joining MW Bancorp in this action was done more by way of


9While the Court’s opinion discusses the evidence of pretext by grouping it in categories, the
Court did so in an effort to clearly set forth its analysis as to each different kind of evidence.
In making the ultimate decision as to whether the evidence created a jury question regarding
pretext, though, the Court considered all such evidence as a whole.


                                               47
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 48 of 49 PAGEID #: 1255




seeking an insurance policy related to collectability in the event that she prevailed

(given MW Bancorp’s acquisition of Watch Hill), not an indication that MW Bancorp’s

own conduct was in any way related to the merits of Pelcha’s age discrimination

claim. Thus the Court declines to do address the single or joint employer issues until

such a time, if ever, that a ruling is necessary.

      Pelcha’s shareholder claim, by contrast, remains a live issue, but not for long,

as MW Bancorp is entitled to summary judgment on that claim. Pelcha purports to

assert shareholder rights, under Ohio law, as a means for demanding certain

information MW Bancorp (and perhaps about Watch Hill, which is a wholly owned

subsidiary of MW Bancorp). That claim is a non-starter. To be sure, it appears that

Pelcha owns shares in MW Bancorp, but MW Bancorp is a Maryland corporation.

Under the internal affairs doctrine, shareholder rights are governed by the laws of

the state of incorporation. See Edgar v. MITE Corp., 457 U.S. 624, 465 (1982). Thus,

Ohio law provides no basis for Pelcha to assert shareholder rights.

      Confronted with this problem at oral argument, her counsel suggested that, as

Pelcha owns shares in MW Bancorp, and as MW Bancorp owns 100% of the shares of

Watch Hill, perhaps Pelcha is an indirect shareholder in Watch Hill, which is an Ohio

company. That argument fails, as well. Shareholders own shares in the company;

they do not own the company’s assets. Here, Watch Hill’s shares are an asset that

MW Bancorp owns. Pelcha’s claim that she is an indirect owner of those shares is

akin to claiming that, if she owned shares in Ford, she would be a partial owner of

the cars that Ford produces, or the plants in which Ford produces them. Poppycock.




                                           48
 Case: 1:17-cv-00497-DRC Doc #: 60 Filed: 04/17/20 Page: 49 of 49 PAGEID #: 1256




To be sure, MW Bancorp can assert shareholder rights in Watch Hill, and those rights

are governed by Ohio law. But Pelcha, in her capacity as a shareholder of MW

Bancorp, has no basis, direct or indirect, for asserting those rights.

                                   CONCLUSION

      For the reasons above, the Court GRANTS Defendant Watch Hill Bank’s

Motion for Summary Judgment (Doc. 46), GRANTS IN PART Defendant MW

Bancorp’s Motion for Summary Judgment (Doc. 47), as it relates to the shareholder

claim and DENIES IN PART AS MOOT MW Bancorp’s Motion as it pertains to its

status as a single or joint employer. The Court DIRECTS the Clerk to

enter judgment accordingly.

      SO ORDERED.


 April 17, 2020
 DATE                                           DOUGLAS R. COLE
                                                UNITED STATES DISTRICT JUDGE




                                           49
